Exhibit 10.23

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to Amended and Restated Executive Employment Agreement (the
“Amendment”), dated October 30, 2017 (the “Effective Date”), is entered into by
and between Cherokee, Inc., a Delaware corporation (the “Company”) and Henry
Stupp (“Executive”) (collectively, the “parties”).

RECITALS

WHEREAS, the parties previously entered into an Amended and Restated Executive
Employment Agreement dated July 11, 2016 (the “Original Agreement”); and

WHEREAS, the parties wish to amend the Original Agreement pursuant to the terms
of this Amendment.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

I.          Section II. A. of the Original Agreement is deleted in its entirety
and replaced with the following:

Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of
Six-Hundred-Seventy-Five-Thousand Dollars ($675,000.00) per year, and from and
after February 1, 2019, a salary at the rate of Seven-Hundred-Fifty-Thousand
Dollars ($750,000.00) per year (the salary in effect at the applicable time, the
“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice. Executive’s Base Salary will be reviewed
from time to time in accordance with the established procedures of the Company
for adjusting salaries for similarly situated employees and may be increased in
the sole discretion of the Company.

II.        Equity Compensation.  Subject to and conditioned upon Executive’s
execution and delivery of this Amendment, the Company shall make a one-time
grant to Executive of 42,040 fully vested shares of the Company’s common stock.

III.       Modifications. Except as expressly modified hereby, all other terms
conditions of the Original Agreement remain in full force and effect, and the
Original Agreement, as hereby amended, is hereby ratified and affirmed.  To the
extent this Amendment conflicts with the Original Agreement, the provisions of
this Amendment shall prevail.  From and after the date hereof, all references to
the Original Agreement (whether by use of the terms “herein” or “hereunder” or
“Agreement” or otherwise) in the Original Agreement shall be deemed to refer to
the Original Agreement as amended by this Amendment.

IV.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original of this Amendment, but
all of which together shall constitute one and the same instrument.





 

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties have duly executed this Amendment as of the
Effective Date.

 

 

 

 

 

CHEROKEE, INC.

 

 

 

 

By:

/s/ Robert Galvin

 

Name:

Robert Galvin

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

 

HENRY STUPP

 

 

 

 

/s/ Henry Stupp

 

 

Signature Page to Amendment No. 1 to Amended and Restated Executive Employment
Agreement

 

 

 

--------------------------------------------------------------------------------